Citation Nr: 0119393	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left knee injury, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated 10 percent disabling.  

3.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1946 
to January 1947 and from August 1950 to January 1952.  The 
records reflect that he was in the military from December 
1947 to February 1948 and from October 1955 to May 1957, with 
the first period terminated by an undesirable discharge due 
to fraudulent enlistment and the second period terminated by 
an undesirable discharge due to willful and persistent 
misconduct.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  Postoperative residuals of a left knee injury are 
manifested by not more than moderate instability and 
subluxation, degenerative changes, and slight but painful 
limitation of motion.  

2.  The right knee disability is manifested by arthritis and 
slight limitation of motion.  

3.  A sinus disorder is not shown to have been manifested 
during either of the appellant's periods of honorable 
military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for postoperative residuals of a left knee injury, 
with degenerative joint disease, based on instability  are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5257, 5260, 5261 (2000).  

2.  The criteria for a 10 percent evaluation for left  knee 
disability due to arthritis and painful motion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (2000); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 
(1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (2000).  

4.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.12(d)(4), 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), was signed into 
law by the President on November 9, 2000, and it redefined 
the obligations of VA with respect to the duty to assist.  
Regarding the appellant's claims, the Board finds that he was 
provided sufficient assistance by VA because a VA joints 
examination was performed in November 1998, the February 2000 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his left and right knee 
disabilities warranted higher ratings and that his sinus 
condition had its origin during military service, and he was 
provided ample opportunity and time to submit evidence.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
appellant as plausibly relevant to his pending claims have 
been collected for review.  The Board also notes that the 
appellant did not elect to present testimony at a personal 
hearing, nor has he indicated the existence of any additional 
evidence that might be pertinent to the claim.  Therefore, 
the Board concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Left Knee Disability

The appellant contends that his postoperative residuals of a 
left knee injury are more severely disabling than currently 
rated, thereby warranting a higher rating.  

Service medical records show that the appellant sustained a 
severe left knee sprain in a September 1946 motor vehicle 
accident.  

A November 1947 VA medical examination report noted that the 
appellant had sustained a left knee injury in service and 
that there was a history of left knee aspiration with some 
blood obtained.  Well-healed superficial scars were seen on 
the left knee at a May 1952 VA medical examination, and there 
was no swelling, localized tenderness, limitation of motion, 
or instability in the knee.  A history of left knee sprain 
was noted at a September 1957 VA orthopedic examination, 
where evaluation of the left knee revealed a residual non-
disabling scar and hypertrophy of the left infrapatellar soft 
tissue structures.  

A left medical meniscectomy was performed by VA in September 
1967, and X-rays at the time showed hypertrophic changes of 
the left tibial eminence.  Subsequently dated VA outpatient 
records showed a July 1974 complaint pain to palpation in the 
left medial tibial plateau and a December 1974 complaint of 
left knee pain.  

A November 1981 VA orthopedic examination revealed full range 
of motion in the appellant's left knee, with a negative 
McMurray's sign and no effusion, thigh atrophy, or 
ligamentous laxity.  The impression was no objective evidence 
of significant impairment.  

VA medical examination of the left knee in October 1987 
revealed slight limitation of flexion in the left knee, 
without swelling or effusion, and an X-ray of the knee showed 
minimal narrowing of the medial compartment.  

VA medical records show occasional treatment for left knee 
problems between 1988 and 1998 and examinations for 
evaluation of the left knee in June 1993 and November 1998.  
At the June 1993 examination, the appellant complained of 
almost constant left knee stiffness.  Examination showed no 
obvious left knee stiffness or deformity, with the exception 
of a slight patella displacement laterally.  There was no 
evidence of subluxation or lateral instability.  An X-ray of 
the knee revealed mild degenerative arthritis in the medial 
compartment.  The diagnosis was posttraumatic degenerative 
joint disease of the left knee.  In May 1995, the appellant 
reported that he experienced locking in his knees that 
prevented him from performing his job as a security officer.  
A November 1995 notation indicated mild medial/lateral 
instability in the knees, which was greater on the left.  In 
February 1997, he complained of long standing problems with 
pain, locking, and giving way in his knees.  Records dated in 
November 1997 and January 1998 described severe arthritis in 
the knees, while evaluation in January 1998 revealed a 
negative drawer sign and stable medial/lateral collateral 
ligaments in the knees.  An August 1998 record reported 
negative anterior/posterior drawer signs in the knees.  There 
was a complaint of locking, pain, and stiffness in the left 
knee in October 1998.  

At the November 1998 VA joints examination, it was noted that 
the appellant had sustained a left knee injury in a 1946 
motor vehicle accident, which had resulted in a history of 
edema and arthrotomy several years later.  He reported that 
he wore a left knee brace.  He described constant pain and 
stiffness in both knees that was worse with weather changes 
as well as with prolonged exertion, standing, or sitting.  He 
used a "tri-cane" to walk and had difficulty getting in and 
out of the chair and onto the examining table, secondary to 
both knees.  Examination revealed that flexion and extension 
in the left knee were to 90 and 0 degrees, respectively, and 
that a brace was worn on the knee.  The examiner noted mild 
peripheral edema, 1+ and 2+ pulses, and 3/5 strength 
bilaterally in the lower extremities.  The diagnoses included 
arthritis of the knees.  

Following the appellant's separation from service in January 
1947, service connection was granted for superficial scars on 
the anterior left knee by a September 1947 rating decision 
that assigned a noncompensable rating from January 1947.  A 
May 1952 rating decision identified the appellant's left knee 
disability as residuals of a left knee injury and assigned a 
noncompensable rating from January 16, 1952.  An October 1957 
rating decision indicated that the appellant was assigned a 
noncompensable rating for his left knee disability under 
Diagnostic Code 5257.  A January 1975 rating decision 
assigned a 10 percent rating for the left knee disability 
under Diagnostic Code 5259.  A December 1998 rating decision 
granted a 20 percent evaluation under Diagnostic Codes 5010-
5257 for moderate instability of the left knee, effective 
October 17, 1996.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the evidence shows that the 
appellant wears a brace on his left knee and complains of 
instability, the clinical findings fail to demonstrate that 
there is severe instability or severe subluxation associated 
with his left knee condition.  That is, in January 1998 the 
drawer sign was negative and the medial/lateral collateral 
ligaments were stable.  Therefore, the Board is unable to 
identify a basis to grant an evaluation greater than 20 
percent for his left knee disability based on instability or 
subluxation.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when the limitation is to 30 degrees, and a 10 
percent evaluation when the limitation is to 45 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when the limitation is to 
15 degrees, and a 10 percent when the limitation is to 10 
degrees.  38 C.F.R. § 4.71a.  Normal extension and flexion of 
a knee are to 0 and 140 degrees, respectively.  38 C.F.R. 
§ 4.71a, Plate II.  

Because the most recent range of motion testing for extension 
and flexion in the appellant's left knee (the November 1998 
VA examination) revealed that extension was full and that 
flexion was to 90 degrees, the Board finds that an evaluation 
greater than 20 percent is not warranted for his left knee 
disability based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  Although he uses a cane when he 
walks, he has fair stability and range of motion in the knee.  
Because the currently assigned 20 percent evaluation is based 
on moderate instability that involves functional impairment, 
a higher disability evaluation is not warranted for the left 
knee disability on the basis of functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels and Hicks.  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, flexion in the appellant's left knee does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the left knee, because extension is shown to be 
full.  Under VA O.G.C. Prec. Op. No. 23-97, if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned.  Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. 
Cir. 1997).  Because the appellant does not have limitation 
of motion in the left knee that meets the noncompensable 
level under Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate disability evaluation is not warranted for the 
arthritis and limitation of motion in the appellant's left 
knee under VA O.G.C. Prec. Op. No. 23-97.  

However, as there is X-ray evidence of arthritis in the 
appellant's left knee, and he experiences painful motion, the 
Board finds that he is entitled to a separate evaluation 
based on arthritis and limitation of motion in the left knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  
Because the arthritis in the left knee is described as 
severe, and the pain is elicited when flexion reaches 90 
degrees, the Board finds that the evidence demonstrates that 
a 10 percent rating is warranted for the arthritis and 
painful motion in the left knee.  Absent evidence of greater 
limitation of motion in the left knee, a rating higher than 
10 percent is not warranted for the arthritis and limitation 
of motion in the left knee.  

II.  Right Knee Disability

The appellant asserts that the disability in his right knee 
warrants a rating higher than the currently assigned one.  

VA medical records dated from 1994 to 1998 include complaints 
of bilateral knee pain.  In May 1995, the appellant reported 
that he experienced locking in his knees that prevented him 
from performing his job as a security officer.  A November 
1995 notation indicated mild medial/lateral knee instability 
that was greater on the left.  In February 1997, he 
complained of long standing problems with pain, locking, and 
giving way in his knees.  A January 1998 record indicated 
that evaluation of the knees revealed a negative drawer sign 
and stable medial/lateral collateral ligaments.  Negative 
anterior/posterior drawer signs were noted in the knees in 
August 1998.  

As noted above, the appellant reported at the November 1998 
VA joints examination that his "left" knee was very sore 
secondary to his left knee and the altered walking, that he 
had experienced chronic pain in his right knee for the last 
10 to 20 years, and that he had constant pain and stiffness 
in both knees that was worse with weather changes as well as 
with prolonged exertion, standing, or sitting.  He used a 
"tri-cane" to walk and had difficulty getting in and out of 
the chair and onto the examining table, secondary to both 
knees.  Examination revealed that flexion and extension in 
the right knee were to 110 and 0 degrees, respectively.  
There was mild peripheral edema of 1+, 2+ pulses, and 3/5 
strength bilaterally in the lower extremities.  Arthritis of 
the knees was diagnosed.  

Service connection was granted for arthritis of the right 
knee by the December 1998 rating decision, and a 10 percent 
rating was assigned under Diagnostic Codes 5010-5003 from 
October 17. 1996.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

After reviewing the evidence, the Board has determined that 
the limitation of motion demonstrated in the appellant's 
right knee is no more than mild (extension is to 0 degrees 
and flexion is to 110 degrees).  Therefore, the Board is 
unable to identify a basis to grant a rating greater than 10 
percent, under either Diagnostic Code 5260 or 5261, for 
arthritis of the right knee.  

Notwithstanding the appellant's complaints of right knee 
pain, the Board finds that such pain has not resulted in 
functional impairment in excess of that contemplated in the 
10 percent evaluation already assigned.  While he uses a cane 
to ambulate, stability and range of motion in the knee are 
good.  Hence, a higher disability rating based on functional 
impairment under DeLuca is not warranted for the right knee.  

The Board has considered whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  
However, the recent clinical findings show stable 
medial/lateral collateral ligaments in the right knee and 
negative anterior/posterior drawer signs, and there was no 
instability noted in the right knee at the November 1998 VA 
joints examination.  Thus, the Board finds that the right 
knee does not have instability that would permit the 
assignment of a separate rating under Diagnostic Code 5257.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for his 
arthritis of the right knee by the December 1998 rating 
decision, and his current appeal was based on that rating, 
the Board must consider staged ratings under Fenderson.  
There has been no evidence presented to show that the 
appellant has ever had more than mild limitation of motion in 
the right knee.  Thus, the Board finds that staged ratings 
are not required in this case, and that 10 percent is the 
most appropriate evaluation for the appellant's arthritis of 
the right knee.  

III.  A Sinus Disorder

The appellant contends that he has a sinus disorder that 
originated in service.  He indicated in his May 1997 claim 
(VA Form 21-4138) and in his January 1997 notice of 
disagreement (NOD) that his sinus problems were initially 
manifested and treated in 1951, and were later treated in 
1955-56.  

Review of the appellant's service medical records reveals 
that the initial treatment for any sinus condition was in 
1956.  There is no evidence of any sinus problems during the 
appellant's period of military service from August 1950 to 
January 1952.  

At the November 1998 VA joints examination, the appellant 
gave a history of sinus congestion and drainage since the 
l950s.  He reported that he experienced repeated episodes of 
sinusitis, drainage of his sinuses with resulting sore throat 
and upset stomach, and occasional swelling that involved 
mostly the maxillary sinuses that was very discomforting.  He 
stated that he used antibiotics and decongestants.  A 
diagnosis of recurrent sinus congestion with sinus drainage 
and sinusitis mostly involving the maxillary sinuses was 
reported.  

At a November 1998 VA sinus examination, the appellant 
provided a history of chronic sinusitis and nasal obstruction 
with recurrent infection, with symptoms dating back to 1956 
when he was on duty in a high altitude area and was treated 
for sinus pain and a severe sinus infection.  He indicated 
that he had been treated with antibiotics as recently as the 
year before and used nasal sprays and decongestants daily.  
He stated that he had never had any sinus surgery and does 
not have any speech-impairment, but experiences nasal 
obstruction, postnasal drainage, frontal headaches 
bilaterally, and allergic rhinitis symptoms, all of which 
affect him constantly.  Physical examination by anterior 
rhinoscopy revealed enlarged inferior and middle turbinates 
with no polyps and no pus or crusting visible.  The diagnoses 
were allergic rhinitis, turbinate hypertrophy, and chronic 
sinusitis.  

In an August 1957 decision, the VA evaluated the appellant's 
personnel records from his period of service from December 
1955 to May 1957 and determined that his undesirable 
discharge in May 1957 had been due to willful and persistent 
misconduct, and, therefore, under the provisions of 38 C.F.R. 
§ 3.12(d)(4), was considered to have been issued under 
dishonorable condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. (38 U.S.C.A. § 101(2)). A discharge 
under honorable conditions is binding on the Department of 
Veterans Affairs as to character of discharge.  38 C.F.R. 
§ 3.12(a).  

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

Service is valid unless the enlistment is voided by the 
service department.  Where an enlistment is voided by the 
service department because the person did not have legal 
capacity to contract for a reason other than minority (as in 
the case of an insane person) or because the enlistment was 
prohibited by statute (a deserter or person convicted of a 
felony), benefits may not be paid based on that service even 
though a disability was incurred during such service. An 
undesirable discharge by reason of the fraudulent enlistment 
voids the enlistment from the beginning.  38 C.F.R. 
§ 3.14(b).  

The evidence shows that the appellant currently has a sinus 
disorder.  However, the clinical findings reveal that the 
initial manifestation was in 1956, which was after the 
appellant's two periods of honorable service (February 1946 
to January 1947 and August 1950 to January 1952).  Although 
the initial manifestation of the appellant's sinus disability 
occurred while he was in the military (1956), that period of 
service (December 1955 to May 1957) was terminated by an 
undesirable discharge due to willful and persistent 
misconduct which is considered to have been issued under 
dishonorable conditions.  Therefore, compensation is not 
payable because the discharge from the period of service on 
which the claim is based is characterized as dishonorable.  
Absent medical evidence that establishes the current sinus 
disability is traceable to symptoms manifested during a 
period of service that was terminated by discharge or release 
under conditions other than dishonorable, the Board is unable 
to identify a basis to grant service connection for a sinus 
disorder.  


ORDER

An increased rating for postoperative residuals of a left 
knee injury with degenerative joint disease, based on 
instability or limitation of motion, is denied.  

A separate 10 percent rating is granted for arthritis and 
painful motion in the left knee, subject to the laws and 
regulations governing the award of monetary benefits.  

An increased rating for arthritis of the right knee is 
denied.  

Service connection is denied for a sinus disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

